Exhibit 10.2
Execution Copy
HSBC BANK USA, NATIONAL ASSOCIATION
and
The Bank of New York Mellon,
not in its individual capacity, but solely as
Trustee of the SPDR® Gold Trust
 
SPDR® Gold Trust
First Amended And Restated
Unallocated Bullion Account Agreement
 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made as of June 1, 2011
BETWEEN

(1)   HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States of America, whose principal place
of business in England is at 8 Canada Square, London E14 5HQ (“we” or “us”); and

(2)   The Bank of New York Mellon, not in its individual capacity, but solely as
trustee (the “Trustee”) of SPDR® Gold Trust (the “Trust”) as established
pursuant to the Trust Indenture (defined below) (“you”).

INTRODUCTION
Pursuant to that certain Unallocated Bullion Account Agreement, dated
November 12, 2004, as amended by Amendment No. 1, dated November 26, 2007, and
Amendment No. 2, dated May 20, 2008 (the “Original Agreement”), we agreed to
open and maintain for you an Unallocated Account and to provide other services
to you in connection with your Unallocated Account. You and we now wish to amend
and restate the Original Agreement to incorporate into one document the Original
Agreement and the above amendments and to make further amendments. This
Agreement now sets out the terms under which we will provide those services to
you and the arrangements which will apply in connection with those services and
your Unallocated Account.
IT IS AGREED AS FOLLOWS

1.   INTERPRETATION   1.1   Definitions: In this Agreement:       “Account
Balance” means, in relation to the Unallocated Account, if a positive balance,
that amount of Precious Metal owed to you by us and, if a negative balance, that
amount of Precious Metal owed by you to us, in each case as may be recorded from
time to time on the Unallocated Account.       “Agreement” means this First
Amended and Restated Unallocated Bullion Account Agreement as the same may be
amended from time to time.       “Allocated Account” means, in relation to
Precious Metal, the account maintained by us in your name pursuant to the
Allocated Bullion Account Agreement.       “Allocated Bullion Account Agreement”
means that certain First Amended and Restated Allocated Bullion Account
Agreement between you and us dated as of the date of this Agreement, as amended
and/or restated from time to time.       “Availability Date” means the Business
Day on which you wish us to credit to your Unallocated Account either Bullion
from your Allocated Account or Precious Metal from a Third Party Unallocated
Account.

-1-



--------------------------------------------------------------------------------



 



    “Bullion” means the Precious Metal standing to your credit in your
Unallocated Account or held for you in your Allocated Account, as the case may
be.       “Business Day” means a day other than (i) a day on which the Exchange
(as such term is defined in the Trust Indenture) is closed for regular trading
or (ii), if the transaction involves the receipt or delivery of gold or
confirmation thereof in the United Kingdom or in some other jurisdiction, (a) a
day on which banking institutions in the United Kingdom or in such other
jurisdiction, as the case may be, are authorized by law to close or a day on
which the London gold market is closed or (b) a day on which banking
institutions in the United Kingdom or in such other jurisdiction, as the case
may be, are authorized to be open for less than a full business day or the
London gold market is open for trading for less than a full business day and
transaction procedures required to be executed or completed before the close of
the business day may not be so executed or completed.       “LBMA” means The
London Bullion Market Association or its successors.       “London Precious
Metals Market” means the London over-the-counter bullion market or such other
market for Precious Metal operating in London as may be agreed between you and
us from time to time.       “Participant” means a Participant as defined in the
Trust Indenture.       “Participant Agreement” means that certain Participant
Agreement in effect from time to time among the Trustee, the Sponsor and each
Participant, as those terms are defined in the Trust Indenture.      
“Participant Unallocated Account” means the Precious Metal account a Participant
is required by the Participant Agreement to have maintained by us for such
Participant on an Unallocated Basis.       “Participant Unallocated Bullion
Account Agreement” means that certain Participant Unallocated Bullion Account
Agreement in effect from time to time between us and each Participant pursuant
to which we maintain the Participant’s Participant Unallocated Account.      
“Point of Delivery” means such date and time that the recipient or its agent
acknowledges in written form its receipt of delivery of Precious Metal.      
“Precious Metal” means gold.       “Rules” means the rules, regulations,
practices and customs of the LBMA (including the rules of the LBMA as to good
delivery), the Financial Services Authority, the Bank of England and such other
regulatory authority or body applicable to the activities contemplated by this
Agreement.       “Sponsor” means World Gold Trust Services, LLC.

-2-



--------------------------------------------------------------------------------



 



    “Third Party Unallocated Account” means a Precious Metal account maintained
by us on an Unallocated Basis in the name of a person other than you in your
capacity as Trustee of the Trust.       “Trust Indenture” means that certain
Trust Indenture of SPDR® Gold Trust, dated as of November 12, 2004, between
World Gold Trust Services, LLC, as Sponsor, and The Bank of New York Mellon, as
Trustee, as amended and/or restated from time to time.       “Unallocated
Account” means, in relation to Precious Metal, the account maintained by us in
your name recording the amount of Precious Metal held on an Unallocated Basis
pursuant to this Agreement that, in the case of a positive balance, we have a
contractual obligation to transfer to you and that, in the case of a negative
balance, if so permitted by us, you have a contractual obligation to transfer to
us.       “Unallocated Basis” means, with respect to a Precious Metal account
maintained with us, that the person in whose name the account is held is
entitled to delivery in accordance with the Rules of an amount of Precious Metal
equal to the amount of Precious Metal standing to the credit of the person’s
account but has no ownership interest in any Precious Metal that we own or hold.
      “VAT” means value added tax as provided for in the Value Added Tax Act
1994 (as amended or re-enacted from time to time) and legislation supplemental
thereto and any other tax (whether imposed in the United Kingdom in substitution
thereof or in addition thereto or elsewhere) of a similar fiscal nature.      
“Withdrawal Date” means the Business Day on which you wish to debit Bullion from
your Unallocated Account and credit such Bullion either to your Allocated
Account or to a Third Party Unallocated Account.

1.2   Headings: The headings in this Agreement do not affect its interpretation.

1.3   Singular and plural; other usages:

  (a)   References to the singular include the plural and vice versa.

  (b)   “A or B” means “A or B or both.”

  (c)   “Including” means “including but not limited to.”

2.   UNALLOCATED ACCOUNT   2.1   Opening Unallocated Account: We shall open and
maintain the Unallocated Account for you in respect of Bullion, and we shall
hold the Bullion in the Unallocated Account on an Unallocated Basis pursuant to
this Agreement.

2.2   Transfers into and out of Unallocated Account: The Unallocated Account
shall evidence and record the amount of Bullion standing to your credit therein
and increases and decreases to that amount.

-3-



--------------------------------------------------------------------------------



 



2.3   Denomination of Unallocated Account: The Precious Metal recorded in the
Unallocated Account shall be denominated in fine ounces of gold to three decimal
places.

2.4   Reports: For each Business Day, by no later than the following Business
Day, we will transmit to you by authenticated SWIFT message(s) information
showing the increases and decreases to the Bullion standing to your credit in
your Unallocated Account, and identifying separately each transaction and the
Business Day on which it occurred. On each Business Day that is a Withdrawal
Date, we will send you a notification as of 2:00 p.m. (London time) (i) as to
each Participant, of the amount of Precious Metal transferred from the
Participant’s Participant Unallocated Account to your Unallocated Account,
(ii) of the amount of Bullion transferred from your Unallocated Account to your
Allocated Account and (iii) of the amount of any remaining Bullion in your
Unallocated Account, provided that, when New York is on daylight savings time
and London is not on daylight savings time, we shall send the notification by
1:00 p.m. (London time). Notwithstanding anything else to the contrary and in
the absence of manifest error, the information contained in such notification
shall represent our official and conclusive records. In addition, we will
provide you such information about the increases and decreases to the Bullion
standing to your credit in your Unallocated Account on a same-day basis at such
other times and in such other form as you and we shall agree. In the case of any
difference between the information provided by authenticated SWIFT message and
the information we provide you pursuant to the immediately preceding sentence,
the SWIFT message will be controlling, and we shall not be liable for your or
any third party’s reliance on the information we provide to you by means other
than SWIFT message. For each calendar month, we will provide you within a
reasonable time after the end of the month a statement of account for your
Unallocated Account.

2.5   Reversal of entries: In order to maintain the accuracy of our books and
records, but without limiting our responsibilities or liability under this
Agreement, we shall reverse or amend any entries to your Unallocated Account to
correct errors that we discover or of which we are notified with, if we deem it
necessary, effect back-valued to the date upon which the correct entry (or no
entry) should have been made. Without limiting the foregoing, if Bullion
delivered to your Allocated Account upon withdrawal from your Unallocated
Account is determined to be of a fineness or weight different from the fineness
or weight we have reported to you, (i) we shall debit your Allocated Account and
credit your Unallocated Account with the requisite amount of Bullion if the
determination reduces the total fine ounces of Bullion that should have been
credited to your Allocated Account, and (ii) we shall credit your Allocated
Account and debit your Unallocated Account with the requisite amount of Bullion
if the determination increases the total fine ounces of Bullion that should have
been credited to your Allocated Account.

2.6   Access: Upon reasonable prior written notice, we will, during our normal
business hours, allow your or the Sponsor’s representatives, not more than twice
during any calendar year, and your independent public accountants, in connection
with their audit of the financial statements of the Trust, to visit our premises
and examine such records maintained by us in relation to your Unallocated
Account as they may reasonably require. Any such visit shall be conducted over
such number of Business Days as may be reasonably necessary to complete the
examination which is the purpose of such visit. You

-4-



--------------------------------------------------------------------------------



 



    shall bear all costs relating to such visits and exams, including any out of
pocket or other costs we may incur in connection therewith. Our providing of any
such visits or exams is conditioned on the relevant parties complying with all
our security rules and procedures and undertaking to keep confidential all
information they obtain in accordance with a form of confidentiality agreement
we will provide. Any visits by your representatives pursuant to clause 2.6 of
the Allocated Bullion Account Agreement shall be deemed to be a visit for
purposes of this clause 2.6. To the extent that our activities under this
Agreement are relevant to the preparation of the filings required of the Trust
under the securities laws of the United States, we will, to the extent permitted
by law, the Rules or applicable regulatory authority, cooperate with you and the
Sponsor and your and the Sponsor’s representatives to provide such information
concerning our activities as may be necessary for such filings to be completed.

3.    TRANSFERS INTO THE UNALLOCATED ACCOUNT

3.1   Procedure: We will credit to your Unallocated Account only the amount of
Bullion we receive from your Allocated Account or the amount of Precious Metal
we receive from a Third Party Unallocated Account for credit to your Unallocated
Account. Unless we otherwise agree in writing, the only Precious Metal we will
accept in physical form for credit to your Unallocated Account is Bullion you
have transferred from your Allocated Account. By 9:00 a.m. (London time) on the
day that is two Business Days prior to the Availability Date, you will notify us
regarding each amount of Bullion or Precious Metal that you are expecting to be
credited to your Unallocated Account from a Participant Unallocated Account, and
the identity of the Participant Unallocated Account from which such credit will
be made. If, on any Business Day, a Participant’s instruction to us to transfer
Bullion to your Unallocated Account is revoked pursuant to clause 5.5 of that
Participant’s Participant Unallocated Bullion Account Agreement, we shall send
you a notification by email identifying such Participant by the close of
business in London on that day. We shall use commercially reasonable efforts to
send you such notification by 5:00 p.m. (London time). When by reference to your
notifications and instructions to us we reasonably believe an amount of Bullion
has been credited to your Unallocated Account in error, we will notify you
promptly and, pending our joint resolution of the error, will treat such amount
as not being subject to the standing instruction in clause 4.5 below.

3.2   Right to Amend Procedure: We may amend our procedures in relation to the
transfer of Bullion into your Unallocated Account or impose additional
procedures in relation to the transfer of Bullion into your Unallocated Account
upon your and the Sponsor’s prior written consent, provided that we may make any
amendment or imposition without such consent where such amendment or imposition
is required by a change in the Rules or applicable law. We will notify you
within a commercially reasonable time before we amend our procedures or impose
additional ones in relation to the transfer of Bullion into your Unallocated
Account, and in doing so we will consider your needs to communicate any such
change to Participants and others.

-5-



--------------------------------------------------------------------------------



 



4.    TRANSFERS FROM THE UNALLOCATED ACCOUNT

4.1   Procedure: We will transfer Bullion from your Unallocated Account to such
persons and at such times and on such terms as specified in your instructions to
us and not otherwise. A transfer of Bullion from your Unallocated Account may
only be made by:

  (a)   transfer of Bullion to a Third Party Unallocated Account; or

  (b)   transfer of Bullion to your Allocated Account, including pursuant to the
standing instruction provided in clause 4.5; or

  (c)   subject to clause 4.4, by either (i) making the Bullion available for
collection at our vault premises, or as we may direct or (ii), if separately
agreed, delivering the Bullion to such location as we agree at your expense and
risk.

    Any Bullion to be made available in physical form pursuant to clause 4.1(b)
or (c) will be in a form which complies with the Rules or in such other form as
may be agreed between you and us, and in all cases will comprise one or more
whole bars selected by us (or other form as agreed), the combined fine weight of
which will not exceed the number of fine ounces of Bullion you have instructed
us to debit. Any withdrawal of the aggregate balance of the Bullion standing to
your credit in your Allocated Account and your Unallocated Account will be
effected only after we have caused the repayment to us of any overdraft balance
then outstanding pursuant to the provisions of clause 4.8.

4.2   Instruction requirements: You may at any time instruct us to transfer
Bullion standing to the credit of your Unallocated Account. Any instruction
relating to a transfer of Bullion other than pursuant to a standing instruction
must:

  (a)   if it relates to a transfer pursuant to clause 4.1(a), be received by us
no later than 3:00 p.m. (London time) on the Withdrawal Date or 3:30 p.m.
(London time) on a Withdrawal Date occurring when London is and New York is not
on daylight savings time unless otherwise agreed and specify the details of the
Third Party Unallocated Account(s) to which the Bullion is to be transferred;

  (b)   if it relates to a transfer pursuant to clause 4.1(b), be received by us
no later than 9:00 a.m. (London time) on the day that is two Business Days prior
to the Withdrawal Date unless otherwise agreed and specify the details of your
Allocated Account to which the Bullion is to be transferred;

  (c)   if it relates to a withdrawal pursuant to clause 4.1(c), be received by
us no later than 9:00 a.m. (London time) on the day that is two Business Days
prior to the Withdrawal Date unless otherwise agreed and specify the name of the
person or carrier that will collect the Bullion from us or the identity of the
person to whom delivery is to be made, as the case may be; and

  (d)   in all cases, specify the number of fine ounces of Bullion to be debited
to the Unallocated Account, the Withdrawal Date and any other information which
we may from time to time require.

-6-



--------------------------------------------------------------------------------



 



4.3   Power to amend procedure and notice of amendments to agreements: We may
amend our procedures for the transfer of Bullion from your Unallocated Account
or impose additional procedures therefor upon your and the Sponsor’s prior
written consent, provided that we may make any such amendment or imposition
without such consent where such amendment or imposition is required by a change
in the Rules or applicable law. We will notify you within a commercially
reasonable time before we amend our procedures or impose additional ones in
relation to the transfer of Bullion from your Unallocated Account, and in doing
so we will consider your needs to communicate any such change to Participants
and others. We also will provide you a copy of any proposed amendment to the
form of the Participant Unallocated Bullion Account Agreement no later than 15
Business Days before the amendment’s scheduled effectiveness.

4.4   Physical withdrawals of Bullion: Upon your instruction, we will debit
Bullion from your Unallocated Account and make the Bullion available for
collection by you or, if separately agreed, for delivery by us at your expense
and risk. You and we agree nevertheless that you expect to withdraw Bullion
physically from your Unallocated Account (rather than by crediting it to a Third
Party Unallocated Account or by transferring it to your Allocated Account) only
in exceptional circumstances, as for example when we are unable to transfer
Precious Metal on an Unallocated Basis. In the case of all physical withdrawals
of Bullion from your Unallocated Account, unless we agree to undertake delivery,
you must collect, or arrange for the collection of, the Bullion being withdrawn
from us, the Sub-Custodian (as defined in the Allocated Bullion Account
Agreement) or other party having physical possession thereof. We will advise you
of the location from which the Bullion may be collected no later than one
Business Day prior to the Withdrawal Date. When we have agreed separately to
deliver Bullion in connection with a physical withdrawal, we shall make
transportation and insurance arrangements on your behalf in accordance with our
usual practice unless we have agreed in writing to other arrangements, with
which we shall use commercially reasonable efforts to comply. Anything in this
Agreement to the contrary notwithstanding, and without limiting your right to
withdraw Bullion physically, we shall not be obliged to effect any requested
delivery if, in our commercially reasonable opinion, this would cause us or our
agents to be in breach of the Rules or other applicable law, court order or
regulation, the costs incurred would be excessive or delivery is impracticable
for any reason. When pursuant to your instruction Bullion is physically
withdrawn from your Unallocated Account, all right, title, risk and interest in
and to the Bullion withdrawn shall pass at the Point of Delivery to the person
to whom or to or for whose account such Bullion is transferred, delivered or
collected.

4.5   Standing Instruction: We shall comply with the following instruction,
which we acknowledge you are giving to us for execution as a standing
instruction:

      As early as we can but in any event by the close of business (London time)
on each Business Day, we will allocate to your Allocated Account all of the
Bullion that remains standing to your credit in your Unallocated Account after
the completion of any transfers made on that day pursuant to clause 4.1,
provided that, if the overdraft facility between you and us set forth in clause
4.7 is not in effect for any reason, we will so allocate an

-7-



--------------------------------------------------------------------------------



 



      amount of Bullion such that the amount of Bullion that remains standing to
your credit in your Unallocated Account does not exceed 430 fine ounces.

    In order to comply with the foregoing instruction, we agree to make
available to you an on demand overdraft facility as described in clause 4.7.

4.6   Physical withdrawal of entire Unallocated Account balance. If, when you
notify us in connection with a physical withdrawal of Bullion from your
Unallocated Account under clause 4.4 that you are withdrawing the entire balance
in your Unallocated Account (or when a physical withdrawal under clause 4.4
would, in our determination, result in the entire balance in your Unallocated
Account being withdrawn), the physical withdrawal instruction may not be
effected by our selection of one or more whole bars of Bullion the combined fine
weight of which does not exceed the balance of your Unallocated Account that you
are withdrawing, then we will make available to you in accordance with clause
4.4 the number of whole bars that can be accommodated under your instruction,
and will purchase for cash the remainder of the Bullion in your Unallocated
Account based on the price of an ounce of gold as fixed by the five members of
the London gold fix at or about 10:30 a.m. London time (the “London A.M. Fix”)
on the date you are withdrawing the Bullion physically, or if there is no London
A.M. Fix for gold for such date, then the London A.M. Fix for gold for the next
Business Day.

4.7   Overdraft facility. We agree to make available to you an on demand
overdraft facility (the “Facility”) and, pursuant thereto, to advance to your
Unallocated Account from time to time such number of ounces of Precious Metal as
may be needed in order for us to fully allocate all of the Bullion standing to
your credit in your Unallocated Account (after repayment to us of any overdraft
balance existing prior to such allocation as provided hereafter in this in
clause 4.7) to your Allocated Account pursuant to the standing instruction set
forth in clause 4.5 hereof, provided that the maximum amount of Bullion that we
will make available to you pursuant to the Facility is 430 fine ounces. We shall
not charge you any fees, interest or costs in connection with the Facility. Any
amount of Precious Metal advanced by us shall not create any right, charge,
security interest, lien or claim against the Bullion held in your Allocated
Account. Without limiting our right to repayment as hereafter provided in clause
4.8, we will not have any right to set off against the Bullion held in your
Allocated Account or the Bullion standing to your credit in your Unallocated
Account any claim or amount related to any amount of Precious Metal advanced by
us. We shall identify on our books and records and in the reports we send to you
pursuant to clause 2.4 any overdraft balance in your Unallocated Account as of
the date of such reports, which shall be accepted as conclusive evidence of such
balance, save in the case of manifest error.

4.8   Repayment of overdraft. You agree that, on each Business Day, we may repay
ourselves the amount of any overdraft from, and to the extent of, the positive
balance of your Unallocated Account determined taking into account all credits
to and debits from your Unallocated Account on such Business Day but prior to
our execution of the standing instruction to allocate contained in clause 4.5.
For avoidance of doubt, our right to repay ourselves may be illustrated by the
following example: Prior to all transactions for the

-8-



--------------------------------------------------------------------------------



 



    day, there is an overdraft in your Unallocated Account in the amount of
(400) fine ounces. In the course of the day, your Unallocated Account receives
4,000 fine ounces in connection with deposits made by Participants, and 3,000
fine ounces are withdrawn to pay Participants in connection with redemptions.
From the remaining 1,000 fine ounces, we are authorized to repay the overdraft
of (400) fine ounces, leaving a balance of 600 fine ounces. In order to fully
allocate this balance pursuant to the standing instruction contained in clause
4.5 and assuming two gold bars totalling 825 fine ounces were selected for the
allocation, an additional 225 fine ounces are required to complete the
allocation. Accordingly, we will make this amount available to you pursuant to
the Facility, resulting in an overdraft balance in your Unallocated Account as
of the close of the day of (225) fine ounces. In addition to the foregoing
repayment provisions, we shall have the right to immediately repay ourselves the
full amount of any overdraft existing at the time of a termination of this
Agreement pursuant to clause 10.1 or in the event of, and prior to, a full
withdrawal of the aggregate balance of the Bullion standing to your credit in
your Allocated Account and your Unallocated Account.

5.    INSTRUCTIONS

5.1   Your representatives: We will act only on instructions given in accordance
with this clause 5.1 and clause 11 and will not otherwise act on instructions
given by any person claiming to have a beneficial interest in the Trust. You
shall notify us promptly in writing of the names of the people who are
authorized to give instructions on your behalf. Until we receive written notice
to the contrary, we are entitled to assume that any of those people have full
and unrestricted power to give us instructions on your behalf. We are also
entitled to rely on any instructions which are from, or which purport to emanate
from, any person who appears to have such authority.

5.2   Amendments: Once given, instructions continue in full force and effect
until we receive further instructions that they are cancelled, amended or
superseded. We must receive an instruction canceling, amending or superseding a
prior instruction before the time the prior instruction is acted upon. Any
instructions shall have effect only after actual receipt by us in accordance
with clause 11 of this Agreement.

5.3   Unclear or ambiguous instructions: If, in our commercially reasonable
opinion, any instructions are unclear or ambiguous, we will use reasonable
endeavours (taking into account any relevant time constraints) to obtain
clarification of those instructions but, failing that, we may in our absolute
discretion and without any liability on our part, act upon what we believe in
good faith such instructions to be or refuse to take any action or execute such
instructions until any ambiguity or conflict has been resolved to our
satisfaction.

5.4   Refusal to execute: We reserve the right to refuse to execute
instructions, including instructions related to the transfer of Bullion to your
Unallocated Account, if in our commercially reasonable opinion they are or may
be contrary to the Rules or any applicable law. Any such refusal will be
promptly notified to you.

6.    CONFIDENTIALITY

-9-



--------------------------------------------------------------------------------



 



6.1   Disclosure to others: Subject to clause 6.2, we shall treat as
confidential and will not, without your consent, disclose to any other person
any transaction or other information we acquire about you or your business
pursuant to this Agreement. Subject to clause 6.2, you shall treat as
confidential and will not, without our consent, disclose to any other person any
information that we provide to you about us or our business pursuant to this
Agreement and that we tell you, at or before the time we provide it, we are
providing to you on a confidential basis.

6.2   Permitted disclosures: Each party accepts that from time to time the other
party may be required by law or the Rules, or by a court proceeding or similar
process, or requested by or required in connection with filings made with a
government department or agency, fiscal body or regulatory or self-regulatory
authority, to disclose information acquired under this Agreement. In addition,
the disclosure of such information may be required by a party’s auditors, by its
legal or other advisors or by a company which is in the same group of companies
as a party (e.g., a subsidiary or holding company of a party). Subject to the
agreement of the party to which information is disclosed to maintain it in
confidence in accordance with clause 6.1, each party irrevocably authorizes the
other to make such disclosures without further reference to such party.

7.    REPRESENTATIONS

7.1   Your representations: You represent and warrant to us that (such
representations and warranties being deemed to be repeated on each occasion
Bullion is credited to or debited from your Unallocated Account under this
Agreement):

  (a)   you are duly constituted and validly existing under the laws of your
jurisdiction of constitution;

  (b)   you have all necessary authority, powers, consents, licences and
authorisations (which have not been revoked) and have taken all necessary action
to enable you lawfully to enter into and perform your duties and obligations
under this Agreement;

  (c)   the person entering into this Agreement on your behalf has been duly
authorised to do so; and

  (d)   this Agreement and the obligations created under it constitute your
legal and valid obligations which are binding upon you and enforceable against
you in accordance with their terms (subject to applicable principles of equity)
and do not and will not violate the terms of the Rules, any applicable laws or
any order, charge or agreement by which you are bound.

7.2   Our representations: We represent and warrant to you that (such
representations and warranties being deemed to be repeated on each occasion
Bullion is credited to or debited from your Unallocated Account under this
Agreement):

  (a)   we are duly constituted and validly existing under the laws of our
jurisdiction of constitution;

-10-



--------------------------------------------------------------------------------



 



  (b)   we have all necessary authority, powers, consents, licences and
authorisations (which have not been revoked) and have taken all necessary action
to enable us lawfully to enter into and perform our duties and obligations under
this Agreement;

  (c)   the person entering into this Agreement on our behalf has been duly
authorised to do so; and

  (d)   this Agreement and the obligations created under it constitute our legal
and valid obligations which are binding upon us and enforceable against us in
accordance with their terms (subject to applicable principles of equity) and do
not and will not violate the terms of the Rules, any applicable laws or any
order, charge or agreement by which we are bound.

8.    EXPENSES

8.1   Expenses: You must pay us on demand all costs, charges and expenses
(including any relevant taxes charged to us, duties and reasonable legal fees)
incurred by us in connection with the performance of our duties and obligations
under this Agreement or otherwise in connection with any Unallocated Account
(including delivery, collection and storage costs).

8.2   Credit balances: No interest or other amount will be paid by us on any
credit balance on an Unallocated Account unless otherwise agreed between you and
us.

8.3   Debit balances: You are not entitled to overdraw an Unallocated Account
except as provided under clause 4.7 or except to the extent that you and us
otherwise agree in writing. In the absence of such agreement and except as
provided under clause 4.7, we shall not be obliged to carry out any instruction
of yours which will cause any Unallocated Account to be overdrawn. If for any
reason an Unallocated Account is overdrawn other than as permitted under clause
4.7 or this clause 8.3, you will be required to pay us interest on the debit
balance at the rate agreed between you and us or, if no such agreement exists,
at such rate as we determine to be appropriate. The amount of such overdraft and
any accrued interest will be repayable by you on our demand. Your obligation to
pay interest to us will continue until such overdraft is repaid by you in full.

8.4   Default interest: If you fail to pay us any amount when it is due, we
reserve the right to charge you interest (both before and after any judgement)
on any such unpaid amount calculated at a rate equal to 1% above the overnight
London Interbank Offered Rate (LIBOR) for the currency in which the amount is
due. Both overdraft and default interest will accrue on a daily basis and will
be due and payable by you as a separate debt. In the event of any inconsistency
between this Agreement and an overdraft facility agreement between you and us,
the terms of the overdraft facility shall govern.

9.    SCOPE OF RESPONSIBILITY

9.1   Exclusion of liability: We will use reasonable care in the performance of
our duties under this Agreement and will only be responsible to you for any loss
or damage suffered

-11-



--------------------------------------------------------------------------------



 



    by you as a direct result of any negligence, fraud or wilful default on our
part in the performance of our duties, in which case our liability will not
exceed the aggregate market value of the Account Balance at the time such
negligence, fraud or wilful default is discovered by us (such market value
calculated using the nearest available morning or afternoon London gold price
fixed by the fixing members of the London Precious Metals Market following the
occurrence of such negligence, fraud or wilful default), provided that we notify
you promptly after we discover such negligence, fraud or wilful default. If we
deliver from your Unallocated Account Bullion that is not of the fine weight we
have represented to you, recovery by you, to the extent such recovery is
otherwise allowed, shall not be barred by your delay in asserting a claim
because of the failure to discover such loss or damage regardless of whether
such loss or damage could or should have been discovered. We shall not in any
event be liable for any consequential loss, or loss of profit or goodwill.

9.2   No duty or obligation: We are under no duty or obligation to make or take
any special arrangements or precautions beyond those required by the Rules or as
specifically set forth in this Agreement.

9.3   Force majeure: We shall not be liable to you for any delay in performance,
or for the non-performance, of any of our obligations under this Agreement by
reason of any cause beyond our reasonable control. This includes any act of God
or war or terrorism, any breakdown, malfunction or failure of, or in connection
with, any transmission, clearing or settlement facilities, communication or
computer facilities, any transport, port, or airport disruption, industrial
action, acts and regulations and rules of any governmental or supra national
bodies or authorities or relevant regulatory or self-regulatory organisations or
failure of any such body, authority or relevant regulatory or self-regulatory
organisation to perform its obligations for any reason.

9.4   Indemnity: You shall solely out of the assets of the Trust indemnify and
keep us and each of our directors, shareholders, officers, employees, agents,
affiliates (as such term is defined in Regulation S-X adopted by the United
States Securities and Exchange Commission under the United States federal
Securities Act of 1933, as amended) and subsidiaries (us and each such person a
“Custodian Indemnified Person” for purposes of this clause 9.4) indemnified (on
an after tax basis) on demand against all costs and expenses, damages,
liabilities and losses which any such Custodian Indemnified Person may suffer or
incur, directly or indirectly, in connection with this Agreement except to the
extent that such sums are due directly to our negligence, willful default or
fraud or that of such Custodian Indemnified Person.

9.5   Third Parties: You are our sole customer under this Agreement. Except with
respect to the Trust, which shall be considered a beneficiary of this entire
Agreement, and the Sponsor, which shall be a beneficiary (as applicable) of
clauses 2.6, 3.2 and 4.3, we do not owe any duty or obligation or have any
liability towards any person who is not a party to this Agreement, and, other
than the Sponsor and the Custodian Indemnified Persons, this Agreement does not
confer a benefit on any person who is not a party to it. The parties to this
Agreement do not intend that any term of this Agreement shall be enforceable by
any person who is not a party to it, except for the Sponsor and the

-12-



--------------------------------------------------------------------------------



 



    Custodian Indemnified Persons, and do intend that the Contracts (Rights of
Third Parties) 1999 Act shall not apply to this Agreement. Nothing in this
paragraph is intended to limit the obligations hereunder of any successor
Trustee of the Trust or to limit the right of any successor Trustee of the Trust
to enforce our obligations hereunder.

9.6   Other Activities: We and any of our affiliates may act as a Participant or
own or hold Precious Metal or shares issued by the Trust or both and may deal
with them in any manner, including acting as underwriter for the shares, with
the same rights and powers as if we were not a party to this Agreement.

10.    TERMINATION

10.1   Method: This Agreement may be terminated by:

  (i)   either party by giving not less than 90 Business Days’ written notice to
the other party;

  (ii)   either party immediately by written notice in the event such party has
determined in their commercially reasonable opinion the existence of the
presentation of a winding-up order, bankruptcy or analogous event in relation to
the other party; or

  (iii)   by us immediately by written notice to you upon your failure to cure
any failure to transfer Precious Metal or repay any sum due by you to us in
connection with the Facility within 30 Business Days from the date of receipt of
written notice from us (which notice shall describe such failure to transfer or
repay in reasonable detail).

    Upon the termination of this Agreement pursuant to clauses 10.1(ii) or
10.1(iii), any outstanding amounts due us under the Facility shall become
immediately due and payable. Any such notice given by you must specify:

  (a)   the date on which the termination will take effect;

  (b)   the person to whom each Account Balance which is a credit balance is to
be transferred; and

  (c)   all other necessary arrangements for the transfer or repayment, as the
case may be, of each Account Balance.

10.2   Resignation of Trustee: In the event you resign or are discharged or
removed as Trustee, this Agreement will terminate 90 Business Days following
your resignation, discharge or removal unless a successor trustee to the Trust
is appointed before the end of the 90 Business Day period or a full liquidation
of the Trust is started during the 90 Business Day period and you request us to
continue this Agreement in effect until the liquidation is completed. If a
successor Trustee is appointed before the end of such 90 Business Day period,
the Custodian and the Trustee shall take such action and execute such documents
as the successor Trustee and the outgoing Trustee may reasonably require for the
purpose

-13-



--------------------------------------------------------------------------------



 



    of vesting in the successor Trustee the rights and obligations of the
outgoing Trustee and releasing the outgoing Trustee from its future obligations
under this Agreement.

10.3   Redelivery arrangements: Following any termination of this Agreement, if
you do not make arrangements acceptable to us for the transfer or repayment, as
the case may be, of any Account Balance, we may continue to maintain that
Unallocated Account, in which case we will continue to charge any expenses
payable under clause 8. If you have not made arrangements acceptable to us for
the transfer or repayment of any Account Balance within 6 months of the date
specified in the termination notice as the date on which the termination will
take effect, we will be entitled to close each Unallocated Account and account
to you for the proceeds after deducting any amounts due to us under this
Agreement.

10.4   Existing rights: Termination shall not affect rights and obligations then
outstanding under this Agreement, which rights and obligations shall continue to
be governed by this Agreement until all obligations have been fully performed.

11.    NOTICES

11.1   Form: Subject to clause 11.5, any notice, notification, instruction or
other communication under or in connection with this Agreement shall be given in
writing. References to writing include electronic transmissions that are of the
kind specified in clause 11.2.

11.2   Method of transmission: Any notice, notification, instruction or other
communication required to be in writing may be delivered personally or sent by
first class post, pre-paid recorded delivery (or air mail if overseas),
authenticated electronic transmission (including tested telex and authenticated
SWIFT) or such other electronic transmission as the parties may from time to
time agree to the party due to receive the notice, notification, instruction or
communication, at its address, number or destination set out in this Agreement
or another address, number or destination specified by that party by written
notice to the other.

11.3   Deemed receipt on notice: A notice, notification, instruction or other
communication under or in connection with this Agreement will be deemed received
only if actually received or delivered.

11.4   Recording of calls: We may record telephone conversations without use of
a warning tone. Such recordings will be our sole property and accepted by you as
evidence of the orders or instructions given that are permitted to be given
orally under this Agreement.

11.5   Instructions relating to Bullion: All notices, notifications,
instructions and other communications relating to the movement of Bullion in
relation to your Unallocated Account shall be by way of authenticated electronic
transmission (including tested telex and authenticated SWIFT), and shall be
addressed to:

-14-



--------------------------------------------------------------------------------



 



Precious Metals Operations
HSBC Bank USA, National Association
8 Canada Square
London E14 5HQ
Tested Telex: 889217 RNB
SWIFT: BLIC GB2L
12.    GENERAL

12.1   No advice: Our duties and obligations under this Agreement do not include
providing you with investment advice. In asking us to open and maintain the
Unallocated Account, you do so in reliance upon your own judgement, and we shall
not owe to you any duty to exercise any judgement on your behalf as to the
merits or suitability of any transfer into, or withdrawals from, your
Unallocated Account.

12.2   Rights and remedies: Our rights under this Agreement are in addition to,
and independent of, any other rights which we may have at any time in relation
to the Account Balance, except that we will not have any right to set-off
against any account we maintain or property that we hold for you under this
Agreement any claim or amount that we may have against you or that may be owing
to us other than pursuant to this Agreement, no matter how that claim or amount
arose.

12.3   Assignment: This Agreement is for the benefit of and binding upon you and
us and our respective successors, including any successor trustees and assigns.
Except as otherwise provided herein, this Agreement may not be assigned by
either party without the written consent of the other party, except that this
clause shall not restrict our power to merge or consolidate with any party, or
to dispose of all or part of our custody business.

12.4   Amendments: Any amendment to this Agreement must be agreed in writing and
be signed by you and us. Unless otherwise agreed, an amendment will not affect
any legal rights or obligations which may already have arisen.

12.5   Partial invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

12.6   Entire agreement: This document and the Allocated Bullion Account
Agreement represents our entire agreement, and supersedes any previous
agreements between you and us, relating to the subject matter of this Agreement.

12.7   Joint and several liability: If there is more than one of you, your
responsibilities under this Agreement apply to each of you individually as well
as jointly.

12.8   Counterparts: This Agreement may be executed in any number of
counterparts, each of which when executed and delivered is an original, but all
the counterparts together constitute the same agreement.

-15-



--------------------------------------------------------------------------------



 



12.9   Business Days: If any obligation of either you or us falls due to be
performed on a day which is not a Business Day in respect of the Unallocated
Account in question, then the relevant obligations shall be performed on the
next succeeding Business Day applicable to such account.   12.10   Processing of
account entries: Except for physical withdrawals as to which transfer of
ownership is determined at the Point of Delivery, records of (i) all deposits to
and withdrawals from the Allocated Account and all debits and credits to the
Unallocated Account which, pursuant to instructions given in accordance with
this Agreement and the Allocated Bullion Account Agreement, occur on a Business
Day and (ii) all end of Business Day account balances in the Allocated Account
and the Unallocated Account are prepared overnight as at the close of our
business (usually 4:00 p.m. London time) on that Business Day. For avoidance of
doubt, the foregoing sentence is illustrated by the following examples, which
are not intended to create any separate obligations on our part:

    Reports of a transfer of Precious Metal from a Third Party Unallocated
Account for credit to your Unallocated Account on a Business Day and a debit of
Bullion from your Unallocated Account for credit to your Allocated Account on
that Business Day pursuant to the standing instruction contained in the
Unallocated Bullion Account Agreement and of the balances in your Allocated
Account and your Unallocated Account for that Business Day shall be prepared
overnight as at the close of our business on that Business Day.

    Reports of a transfer of Bullion which we debit from your Allocated Account
for credit to your Unallocated Account on a Business Day and a transfer of
Bullion which we debit from your Unallocated Account for credit to a Third Party
Unallocated Account on that Business Day and of the balances in your Allocated
Account and Unallocated Account for that Business Day shall be prepared
overnight as at the close of our business on that Business Day.

    When you instruct us to debit Bullion from your Allocated Account for credit
to your Unallocated Account and direct us to execute such instruction on the
same Business Day as and in connection with one or more instructions that you
give to us to debit Bullion from your Unallocated Account, we will use
commercially reasonable efforts to execute the instructions in a manner that
minimizes the time the Bullion to be debited from your Allocated Account stands
to your credit in your Unallocated Account, save that we shall not be
responsible for any delay caused by late, incorrect or garbled instructions or
information from you or any third party.   12.11   Maintenance of this
Agreement: Concurrently with this Agreement, we and you are entering into the
Allocated Bullion Account Agreement. That agreement shall remain in effect as
long as this Agreement remains in effect, and if that agreement is terminated,
this Agreement terminates with immediate effect.

12.12   Prior Agreements: The Agreement supersedes and replaces any prior
existing agreement between you and us relating to the same subject matter.

-16-



--------------------------------------------------------------------------------



 



12.13   Cooperation: During the term of this Agreement, we and you will
cooperate with each other and make available to each other upon reasonable
request any information or documents necessary to insure that each of our
respective books and records are accurate and current.   13.   GOVERNING LAW AND
JURISDICTION   13.1   Governing law: This Agreement and any issues or disputes
arising out of or in connection with it (whether such disputes are contractual
or non-contractual in nature, such as claims in tort, for breach of statute or
regulation or otherwise) are governed by, and will be construed in accordance
with, English law.   13.2   Jurisdiction: We both agree that the courts of the
State of New York, in the United States of America, and the United States
federal court located in the Borough of Manhattan in such state are to have
jurisdiction to settle any disputes or claims which may arise out of or in
connection with this Agreement and, for these purposes we both irrevocably
submit to the non-exclusive jurisdiction of such courts, waive any claim of
forum non conveniens and any objections to the laying of venue, and further
waive any personal service.   13.3   Waiver of immunity: To the extent that you
may in any jurisdiction claim for yourself or your assets any immunity from
suit, judgement, enforcement or otherwise howsoever, you agree not to claim and
irrevocably waive any such immunity to which you would otherwise be entitled
(whether on grounds of sovereignty or otherwise) to the full extent permitted by
the laws of such jurisdiction.   13.4   Service of process: Process by which any
proceedings are begun may be served by being delivered to the addresses
specified below. This does not affect the right of either of us to serve process
in another manner permitted by law.

     
Our address for service of process:
  Your address for service of process
 
   
HSBC Bank USA, National Association,
  BNY Mellon
London Branch
  1 Canada Square
8 Canada Square
  London, E14 5AL, United Kingdom
London, E14 5HQ, United Kingdom
  Attention: Mr. Anthony Ross Whitehill
Attention: Precious Metals Department
   
                   Legal Department
  with copies to:  
 
  The Bank of New York Mellon
 
  2 Hanson Place
 
  Brooklyn, New York 11217
 
  Attention: ADR Administration
 
   
 
  and
 
   
 
  The Bank of New York Mellon
 
  One Wall Street
 
  New York, New York 10286
 
  Attention: Andrew Pfeifer, Vice President

-17-



--------------------------------------------------------------------------------



 



EXECUTED by the parties as follows
Signed on behalf of
HSBC BANK USA, NATIONAL ASSOCIATION
by
Signature: _________________________________________
                  Name:
                  Title:
Signed on behalf of
The Bank of New York Mellon,
not in its individual capacity, but solely as
Trustee of the SPDR® Gold Trust,
by
Signature: _________________________________________
                  Name:
                  Title:
Signature Page
SPDR® Gold Trust
First Amended and Restated
Unallocated Bullion Account Agreement

 